Chapman, C. J.
It appears that the plaintiffs signed several checks drawn upon the defendants, payable to [blank] or order, and leS: them with Wilde, their book-keeper, to be filled up and sent by mail to several parties living at a distance, for the payment of debts owed to them severally. Wilde handed these checks to Bryant, the clerk, to be filled up with the proper dates, names and amounts, leaving them payable to the order of the several creditors. Bryant did so, and then returned them to the book-keeper, who examined them, found them correct, stamped them, cancelled the stamps, placed them, with the accounts to *381be paid by them, in envelopes, sealed the envelopes, and addressed them to the proper persons.
It is not necessary to consider the question whether any part of the plaintiffs’ conduct thus far was careless; for their confidence was not abused, but everything had been properly done The case is not different from what it would have been if they had given the blanks to the clerk to fill up before they signed them, and had signed them after they were filled up, stamped and returned to them.
The sealed letters were delivered to the clerk to carry to the post-office. We cannot assume, as is implied in the instructions, that it was careless on the part of the plaintiffs to send sealed letters to the post-office by a clerk, although the clerk knew their contents. For he could not obtain access to the contents without committing a crime. The checks were not intrusted to him as in the cases of Putnam v. Sullivan, 4 Mass. 45, or Young v. Grote, 4 Bing. 253.
He obtained possession of the checks surreptitiously; and, by the erasure of the words “or order,” and inserting the words “or bearer,” he committed a forgery; for it was a fraudulent alteration of the instruments in a material part, whereby a new operation was given to them. Before the alteration, the checks could only be paid to the creditor or his order, and such payment would discharge the debt which each check was designed to pay. After the alteration, each check was payable to any one who should present it. Such an alteration would vitiate the instruments, even in the hands of a bond fide holder for value. Wade v. Withington, 1 Allen, 561. The case was presented to the jury upon the question of the diligence or fault of the defendants, and the court are of opinion that this was an erroneous view of it. Exceptions sustained